Citation Nr: 1727173	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  06-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for arthritis of the left elbow (left elbow disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2009, the Veteran testified before a Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file.  He was afforded another hearing in December 2012 before the undersigned VLJ because the VLJ who presided over the January 2009 hearing was no longer employed by the Board.  A transcript of the December 2012 Board videoconference hearing has also been associated with the claims file.

In January 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims. 

In a November 2016 rating decision, the RO granted service connection for major depressive disorder with a disability rating of 10 percent effective January 28, 2015.  As such, this claim no longer remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim no longer remains in controversy when the maximum available benefit has been awarded).  

Subsequently, in a February 2017 rating decision the RO granted an increased disability rating of 100 percent for service-connected major depressive disorder effective December 5, 2016.  The Board notes the Veteran filed a timely Notice of Disagreement in March 2017 disagreeing with the effective date established by the February 2017 rating decision.  The RO has acknowledged receipt of the NOD and his initiation of the appeal as it pertains to this claim.  Therefore, it is clear the RO is still developing this claim and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left elbow disability has progressively worsened.  See April 2004 Statement in Support of Claim; May 2004 Statement in Support of Claim; November 2006 Statement in Support of Claim.  Since his initiation of this claim, he has been afforded four VA examinations; March 2005, February 2007, August 2010, and February 2015.  

The Board notes that all of the VA examinations were conducted prior to the Correia v. McDonald decision.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Nonetheless, the Board must be mindful of the Court's holding in Correia.  In interpreting 38 C.F.R. §§ 4.40, 4.59 (2016), the Court held that an adequate VA examination of the joints must, to the extent possible, record the results of range of motion (ROM) testing for pain on active and passive motion and in weight-bearing and nonweight-bearing of the damaged joint as well as the undamaged opposite joint.  Id. at 170.  Furthermore, the Court held that an adequate VA examination must also include the necessary findings to evaluate functional loss during flare-ups.  Id.; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that an examination lacks sufficient detail to determine a disability rating if the examiner fails to address functional loss during flare-ups); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that an examiner must express an opinion as to whether pain could significantly limit functional ability or ROM during a flare-up or when the arm is used repeatedly over time).  

Generally, the Board notes none of the VA examinations fully comply with the examination requirements set forth in Correia.  Most significantly, although the Veteran complained of flare-ups at each VA examination, none of the VA examination reports adequately assessed the issue of flare-ups.  For instance, in March 2005, he reported that he had pain on a daily basis, but activity exacerbated his condition approximately twice a week.  See March 2005 VA Examination Report.  Although the VA examiner confirmed that after repetitive use he lost an additional 15 degrees in ROM, the VA examiner neither discussed his lay statements about flare-ups nor provided an opinion concerning loss of function or ROM during a flare-up.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability); see also Correia, supra; Mitchell, supra.  

At the February 2007 VA examination, the Veteran relayed experiencing severe flare-ups that lasted a couple of hours at a time depending on how much he used his left elbow.  See February 2007 VA Examination Report.  During these flare-ups, he described that he could not do anything with his left elbow.  Even though the VA examiner documented he lost an additional 10 degrees in ROM upon repetitive use, the VA examiner neither discussed his lay statements regarding flare-ups nor provided an opinion bearing on loss of function or ROM during a flare-up.  See Buchanan, supra; see also Correia, supra; Mitchell, supra.  

Later, during the August 2010 VA examination, the Veteran asserted he had severe flare-ups two to three times per week, which lasted between one to two days at a time.  See August 2010 VA Examination Report.  He stated these flare-ups were due to any type of exertional or repetitive activity.  During these episodes, he avowed he had complete functional impairment.  Despite his claims, the VA examiner determined he did not demonstrate any additional loss of ROM after repetitive use although he exhibited pain.  However, the VA examiner did not address his lay statement that he has complete functional impairment with any type of exertional or repetitive activity in light of the examination findings, much less provided an opinion regarding the loss of function or ROM during a flare-up.  See Buchanan, supra; see also Correia, supra; Mitchell, supra.  

Most recently, in February 2015, the Veteran insisted again that he experienced severe flare-ups.  See February 2015 VA Examination Report.  He stated his left elbow pain is aggravated by movement.  When his condition flares-up, the pain is severe and lasts between 30 minutes to an hour at a time, during which he is not able to do anything with his left arm.  

While the VA examiner observed the Veteran had no additional limitation of motion following repetitive use, the VA examiner determined he had additional functional loss due to pain and fatigue.  However, the VA examiner did not elaborate how the additional functional loss manifested.  Despite confirming additional functional loss due to pain and fatigue, the VA examiner opined the examination was "neither medically consistent [nor] inconsistent with the Veteran's statements describing functional loss with repetitive use over time," without any supporting rationale.  As a further matter, with respect to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, the VA examiner stated any opinion rendered would be mere speculation because there was no scientific way to objectively measure or evaluate the degrees of additional loss of function or range of motion due to such factors.  
Without further supporting rationale, this opinion is seemingly inconsistent with the VA examiner's observation of additional functional loss due to pain and fatigue after observed repetitive use.

Similarly, with respect to flare-ups, the VA examiner opined the examination was "neither medically consistent [nor] inconsistent with the Veteran's statements describing functional loss during flare-ups."  Again, the VA examiner was unable to provide an opinion regarding whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up without resorting to mere speculation because there was no scientific way to objectively measure or evaluate the degrees of additional loss of function or range of motion due to such factors.  In rendering these opinions, the VA examiner did not provide any supporting rationale nor accounted for his lay statements that he has complete loss of function and range of motion during flare-ups, which he attributed to movement in general.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two) (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)); see also Buchanan, supra; see also Correia, supra; Mitchell, supra.  

For the foregoing reasons, the Board finds another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that when the VA undertakes an examination, it must ensure the examination is adequate).  

Finally, with regard to the issue of entitlement to TDIU, the Board finds it is inextricably intertwined with the increased rating claim for the left elbow disability as well as the above referenced claim for an earlier effective date for service-connected major depressive disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  As such, the issue of TDIU must be held in abeyance until such time the increased rating claim for the left elbow disability and claim for an earlier effective date for service-connected major depressive disorder are resolved.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected left elbow disability.

After reviewing the complete record, the examiner should:

a. Test ROM of the left and right elbows on active and passive motion as well as in weight-bearing and non-weight bearing.  In doing so, if such factors as pain, weakness, fatigability, or incoordination limit ROM or functional ability, discuss the impact and severity thereof. 

b. Describe the Veteran's report of flare-ups at the March 2005, February 2007, August 2010, February 2015, and current VA examinations.  In doing so, for each report, the examiner should:

i. Identify whether there is any functional loss or limitation of motion based on his report.  

ii. If there is any functional loss based on his report, discuss its impact and severity.  If there is no functional loss, explain why. 

iii. If there is any limitation of motion based on his report, provide an estimate, in degrees, of the additional limitation of motion due to flare-ups.  If unable to provide an estimate or if there is no limitation of motion, explain why.

iv. If his report of flare-ups more appropriately describes a baseline of the severity of his left elbow disability, indicate the same and explain why.  

v. If an opinion cannot be rendered without resorting to mere speculation, explain why.

c. To the extent possible, distinguish between the limitation of motion and/or functional loss attributable to his left elbow disability from any conditions related to his cervical spine, neck, and/or left shoulder documented in the claims file.

d. Opine as to the occupational impairment caused by the left elbow disability as well as his service-connected disabilities of degenerative arthritis of the left wrist and left ulnar neuritis in terms of functional limitation(s).

e. For any opinion rendered, provide a complete rationale.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



